Citation Nr: 0022247	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
myositis ossificans of the right thigh.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
equitable disposition of the claims.

2.  The veteran's PTSD is not manifested by more than 
considerable social and industrial impairment, nor is it 
productive of more than occupational and social impairment 
with reduced reliability and productivity.

3.  The veteran's myositis ossificans of the right femur is 
well healed; he has good muscle strength and there is no 
medical evidence of limitation of motion of the thigh.

4.  The veteran's service-connected disabilities are PTSD, 
currently evaluated as 50 percent disabling; and myositis 
ossificans of the right thigh, currently evaluated as 10 
percent disabling; his combined disability rating is 60 
percent.

5.  The veteran has a ninth grade education; his past work 
experience includes positions as a painter, truck driver and 
a restaurant manager/cook; he was last employed in June 1991.

6.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining substantially 
gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 1507 
(1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.132, Diagnostic 
Code 9411 (1996), 38 C.F.R. §§ 4.125-4.130, Diagnostic Code 
9411 (1999).

2.  The criteria for a rating in excess of 10 percent for 
myositis ossificans of the right thigh have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5023, 
5003, 5251-5253 (1999).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating Claims

The veteran asserts, in essence, that his service-connected 
PTSD and right thigh disorder are more disabling than 
currently evaluated.

As a preliminary matter the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Where entitlement to 
compensation has already been established and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

a. PTSD

By a March 1993 rating decision, the RO granted service 
connection for the veteran's PTSD and assigned a 50 percent 
evaluation, effective August 1992.   It has remained at 50 
percent disabling.

VA outpatient treatment reports from May to August 1993 
indicate that the veteran reported that his dreams were less 
vivid and less disturbing and that he was able to deal better 
with his anger.  However, after moving into his own place, he 
felt "ganged up on" by his relatives.  Upon observation, he 
was calm and conversant with good eye contact and was able to 
discuss issues appropriately.
  
At an April 1994 VA examination, the veteran reported that 
his PTSD was worse, but that medication was helpful and he 
was more stabilized.  He slept about four hours nightly and 
awakened thinking about combat experiences in Vietnam or 
other problems, both personal and financial.  He stated that 
he was suspicious and distrustful of others.  The examiner 
noted that the veteran was disheveled, slumped in his chair, 
stared at the floor, maintained very poor eye contact, and 
appeared on the verge of tears.  He appeared frustrated and 
verbalized a feeling of helplessness.  He was coherent and 
goal directed.  General intellectual examination was below 
average as he had a ninth grade education.  His insight was 
adequate, but somewhat limited.  The examiner stated that, 
based on the information in the veteran's claims file and his 
examination, there had not been any significant change in his 
previously diagnosed PTSD or his 50 percent rating.   He 
assigned a Global Assessment of Functioning (GAF) score of 
40.  See American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126 
(1999).     
 
At a November 1996 VA examination, the veteran reported that 
he had attended the Oklahoma City PTSD program in 1993 and 
was seeing E. J. R., M.D. every six months.  He stated that 
he heard voices and had dreams about Vietnam, which disturbed 
his sleep.  He was not suicidal or homicidal.  He was 
slightly disheveled and his affect was anxious.  Thought 
production and continuity were good.  He had goal directed 
speech.  He was alert and oriented times three.  Remote and 
recent memory was intact.  His relationship to reality was 
fairly good.  He reported stable sleep and a decreased 
appetite, even though his weight was stable.  Intelligence 
was average and insight and judgment were fair.  Diagnoses 
included major depression with psychotic features and PTSD.  
He was assigned a GAF score of 45.  The examiner added that 
he did not see an increase in the veteran's PTSD symptoms 
since his last rating examination.  In a December 1996 
addendum, the examiner wrote that there was mild to moderate 
industrial impairment, but that the veteran's PTSD symptoms 
did not prevent him from being employed.

VA outpatient clinic records show continuing psychiatric 
treatment and GAF scores of 65 and 70 in February and August 
of 1998, respectively.  The veteran reported sleeping eight 
hours nightly. 

At an August 1998 VA examination, the veteran reported that 
he continued to be followed on an out-patient basis for PTSD 
and that he had stopped taking olanzapine in February 1998 
because his dreams had become more vivid.  He was placed on 
Haldol, which the veteran indicated resulted in some 
improvement as his dreams were not as much of a problem.  He 
slept five hours nightly.  The veteran did not believe that 
overall there had been much change in the intensity of his 
PTSD symptoms.  He stated that he spent most of his time just 
sitting in bed because when he got up he would become dizzy.  
His nightmares were not as frequent as they had been in the 
past.  However, he felt nervous much of the time.  Upon 
examination, the veteran was poorly shaven and spoke in a 
monotone voice.  He had fair eye contact and answered 
questions, but there was no spontaneous speech.  The veteran 
did not appear anxious or despondent, no hallucinations were 
noted or delusions described.  His perception of his 
difficulty was poor and his judgment was fair.  The veteran 
was oriented times three.  The diagnoses included PTSD, 
unchanged, and major depressive episode in partial remission.  
A GAF score of 60 was assigned.

In a letter dated October 1, 1998, the veteran's 
representative stated that the veteran waived consideration 
of all further evidence by the RO and any supplemental 
statements of the case relating to such evidence to permit 
transfer of the appeal to the Board. 

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
See 61 Fed. Reg. 52695-52702 (1996) (presently codified at 38 
C.F.R. §§ 4.125-4.130 (1999) (hereinafter referred to as 
"current" regulations).  When a law or regulation changes 
while a case is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will analyze the veteran's claim under 
both sets of criteria to determine if one is more favorable 
to the veteran.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  The Board notes that a 100 percent evaluation 
may be assigned under the above rating criteria as long as 
the veteran meets one of three listed criteria: total 
isolation; gross repudiation of reality; and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1999).  

Under the revised criteria effective November 7, 1996, a 50 
percent evaluation is assigned if there is occupational and 
social impairment due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  A 70 percent evaluation is assigned if there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships; a 100 percent evaluation is assigned 
if there is total social and occupational impairment due to 
symptoms including gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The Board concludes that the veteran's symptomatology does 
not warrant a higher evaluation under either old or new 
diagnostic criteria.  First, with regard to the old criteria, 
while the veteran was assigned GAF scores of 40 and 45 in 
April 1994 and November 1996 denoting severe symptoms, his 
speech and thought processes have been routinely described as 
goal directed and he has been alert and oriented to time, 
place and person at his examinations.  His memory, both 
recent and remote term, have been intact.  It is also 
pertinent to note that psychiatric examinations in 1994 and 
1996 noted other nonservice-connected psychiatric 
disabilities (major depression with psychotic features and a 
personality disorder).  February and August 1998 outpatient 
treatment reports indicate GAF scores of 65 and 70 and an 
August 1998 VA examination report shows a GAF score of 60.  
The most recent examination in August 1998 was negative for 
hallucinations, delusions, or suicidal/homicidal thoughts.  
Similar findings were made in November 1996.  Therefore, 
based on a review of the evidence on the whole, to include 
the VA outpatient treatment and examination reports with 
relevant history and clinical findings, the Board finds that 
the evidence does not support a finding of severe psychiatric 
impairment or more than considerable social and industrial 
impairment to warrant an increase to 70 percent under the 
former rating criteria.

The Board also finds that the criteria for a 70 percent 
evaluation under the current regulations have not been met.  
The veteran's symptoms, discussed at length above, do not 
include suicidal ideation, obsessive rituals, illogical, 
obscure or irrelevant speech, continuous panic, impaired 
impulse control, or spatial disorientation.  As such, the 
evidence when considered in its totality, does not present a 
picture of the impairment for a 70 percent rating as 
contemplated by the revised rating criteria.

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of his disability and its 
effect on the veteran's earning capacity.  See 38 C.F.R. §§ 
4.1, 4.2, 4.41. All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for an evaluation in excess of 50 percent.  See 38 
C.F.R. § 4.1.

b. Myositis Ossificans of the Right Thigh 

With respect to the veteran's right thigh disorder, in an 
August 1970 rating decision, the veteran was awarded service 
connection and a 10 percent disability evaluation for 
myositis ossificans of the right thigh under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5023.   It has remained unchanged.  
At present, the veteran is seeking an evaluation in excess of 
10 percent.

The service medical records indicate that the veteran 
sustained an injury to the right thigh in basic training in 
1968, which developed swelling and effusion with myositis 
ossificans developing in the right femur.  This required 
prolonged treatment and convalescence.   A June 1968 X-ray 
reflects early myositis ossificans.  An assessment of 
myositis ossificans of the right thigh was indicated in a 
November 1968 record.

At a June 1970 VA examination, the veteran complained that he 
tired if he stood very long.  He had no swelling of the knee 
or leg, or difficulty sleeping.   Upon examination, straight-
leg raising was 85 degrees on the right and 90 degrees on the 
left.  On squatting, the veteran had discomfort in the right 
femur area, extending from the middle of the thigh to include 
the distal end.  An X- ray revealed evidence of a calcific 
density in the mid-portion of the right femur.  It was noted 
that the findings were consistent with myositis ossificans. 

At a September 1993 muscle examination, the veteran 
complained of weakness and stiffness in the knees and pain in 
the lumbosacral area and anterior right thigh if he stood or 
walked for 45 minutes.  He attributed his lumbosacral pain to 
his myositis ossificans.  There was no paravertebral muscle 
spasm or tenderness of the lumbosacral area.  Normal 
curvature was noted.  Flexion was 100 degrees, extension was 
50 degrees, and lateral bending and rotation were both 45 
degrees.  The veteran could walk on the toes, heels, squat, 
and duck walk.  Deep tendon reflexes were 2+ for knees and 
ankles.  There were no Babinski's.  Sensation in the legs was 
normal.  Straight-leg raising was 90 degrees, left and right.  
Knee flexion was 155 degrees, extension was 0 degrees, and 
right and left knees were normal.  The diagnosis was myositis 
ossificans of the right thigh.  The examiner opined that 
there was no connection between the right thigh myositis 
ossificans and the lumbosacral area or the knees.  Both knees 
and lumbosacral examinations were normal.

At a November 1996 VA muscle examination, the veteran 
reported that he had injured his thigh in basic training and 
complained of some aching in the right mid-thigh with 
prolonged weight-bearing, usually after walking two hours or 
so.  He stated that he did not require any treatment for this 
symptomatology.  Previous X-rays had revealed myositis 
ossificans in the right mid-femur area.  Upon examination, 
the veteran had a normal gait and posture.  The patient had 
no scarring from his basic training injury.  He complained of 
some slight tenderness to palpation of the anterior right 
mid-thigh, but no abnormality was palpable.  He had good 
muscle strength in the right thigh with no unilateral muscle 
mass changes.  The impression was myositis ossificans of the 
right thigh, intermittently symptomatic, mild.

At a November 1999 VA joints examination, the veteran 
reported that he occasionally had pain when he slept on his 
thigh and it would last 30 minutes to an hour.  However, when 
he was up and about, it was okay.  The veteran stated that he 
had had it recently X-rayed.  There was no history of right 
hip problems.  Upon examination, the veteran had a normal 
gait and, in a standing position, his thigh muscles were well 
maintained, symmetrical in size and had normal muscle mass.  
On palpation of the thigh, there was no masses, fullness, 
hardness, or tenderness felt.  The strength of the thigh and 
lower extremity was 5/5 and symmetric to the left.  The hip 
had full range of motion without pain.  The impression was 
history of myositis ossificans of the right thigh with 
history of previous fracture of the right femur, intermittent 
brief symptomatology.  No masses found.  There was no 
functional loss due to pain or weakness.
The veteran's right thigh disability is currently assigned a 
10 percent evaluation under Diagnostic Code 5023.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5023.  That diagnostic code provides 
that disability due to myositis ossificans is to be rated 
based on limitation of motion of the part affected.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  In rating hip 
disability, when there is limitation of motion, limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
evaluation.  Limitation of flexion of the thigh to 30 degrees 
warrants a 20 percent evaluation.  Limitation of flexion of 
the thigh to 20 degrees warrants a 30 percent evaluation.  
Flexion limited to 10 degrees is rated 40 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.

Further, under Diagnostic Code 5253, limitation of thigh 
rotation, with the loss of the ability to toe out more than 
15 degrees, or for limitation of adduction with the loss of 
the ability to cross the legs warrants a 10 percent rating.  
A 20 percent evaluation requires limitation of abduction with 
motion loss beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  It is also noted that limitation of thigh 
extension to 5 degrees warrants a 10 percent rating under 
Diagnostic Code 5251.

At the veteran's most recent VA examinations in November 1996 
and 1999, he complained of occasional pain in the mid-portion 
of the right thigh anteriorly.  Physical examination revealed 
no swelling, tenderness, palpable masses or muscular defects 
in the quadriceps muscle on the anterior aspect of the right 
thigh. 

There is no indication that the veteran's right thigh 
disability is productive of any limitation of motion.  The 
examiner made no findings, which indicated that there was 
limitation of flexion of the right thigh to 45 degrees, 
warranting a 10 percent evaluation under Diagnostic Code 
5252.  Similarly, there was no indication of any limitation 
of rotation or extension in the right thigh that would 
warrant even a compensable evaluation under either Diagnostic 
Code 5251 or 5253.  Thus, the veteran's right thigh 
disability does not meet the criteria for a rating in excess 
of 10 percent based on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251-5253.

The Board notes that there are situations in which the 
application of 38 C.F.R. 
§§ 4.10, 4.40 or 4.45 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; see also Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

In this case, the Board finds that the preponderance of the 
evidence is against the grant of a rating in excess of 10 
percent based on functional loss due to pain on use or due to 
flare-ups, under 38 C.F.R. §§ 4.10, 4.40 or 4.45, as range of 
motion of the right thigh has been reported as essentially 
full and the veteran's complaints of pain are not supported 
by adequate pathology.  The Board notes that the most recent 
medical examination revealed subjective complaints of 
occasional mild pain in the mid-portion of the right thigh 
anteriorly.  Objective examination revealed no functional 
loss due to pain or weakness or masses in the quadriceps 
muscle on the anterior aspect of the right thigh.  
Accordingly, the manifestations of the disability do not 
warrant the assignment of a 10 percent evaluation upon 
consideration of 38 C.F.R. §§ 4.10, 4.40, and 4.45.

In this case, the Board finds that the preponderance of the 
evidence is against the grant of an evaluation in excess of 
10 percent.   

As the preponderance of the evidence is against the claims 
for increased evaluations, the benefit of the doubt doctrine 
is not applicable, and the increased rating claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized recently and, 
although the record reflects that the veteran has been 
unemployed since 1991, that is not due to his PTSD or right 
thigh disorder.  In a December 1996 addendum to the November 
1996 VA examination, the examiner specifically noted that the 
veteran had mild to moderate industrial impairment, but that 
his PTSD symptoms did not prevent him from being employed.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II. Total Rating Based on Individual Unemployability (TDIU)

The Board finds that the veteran's claim for a TDIU due to 
his service-connected disabilities is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert, 1 Vet. App. at 
55.  That is, the Board finds that the veteran has presented 
a claim that is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board also is satisfied that all the facts 
relevant to this claim have been properly and sufficiently 
developed.

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."   Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities (such as the veteran's diabetes).  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation. See 38 C.F.R. § 
4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

Service connection presently is in effect for PTSD, evaluated 
at 50 percent.  The veteran is also service-connected for 
myositis ossificans of the right thigh, evaluated at 10 
percent.  Considering the 60 percent combined disability 
evaluation assigned for the veteran's service-connected 
disabilities, in light of the criteria for assignment of a 
total rating, the Board notes that the veteran does not meet 
the percentage requirements of 38 C.F.R. § 4.16(a).  
Furthermore, for the reasons set forth below, the Board finds 
that the evidence does not indicate that the veteran's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  As such, the 
criteria for assignment of a total rating on an extra-
schedular basis, under 38 C.F.R. § 4.16(b), are not met, and 
the claim is denied.

There is no medical evidence on file to indicate that the 
veteran's right thigh disability has been productive of any 
appreciable functional impairment in recent years, and it is 
not contended otherwise.  The thrust of the veteran's claim 
is that his PTSD renders him unemployable.

According to the evidence of record and the veteran's 
Application for Increased Compensation Based on 
Unemployability, received in October 1996, the veteran has a 
ninth grade education and has worked as a painter, truck 
driver and as a manager/cook of a fast-food restaurant with 
his wife.  He indicated that he became too disabled to work 
in June 1991.  At a January 1993 VA examination, the veteran 
reported that after they closed their restaurant he has been 
unemployed.  The veteran attributed this to the fact that he 
had difficulties dealing with people and could not tolerate 
being criticized. 

Besides the veteran's contentions, summarized above, the 
Board finds no medical or other evidence of record that the 
veteran is unemployable due to his PTSD.  The Board 
acknowledges that the veteran has not worked since 1991 and 
that he has some impairment from his service-connected PTSD 
disability.  However, there is no medical statement 
indicating the veteran is unable to work due to his PTSD.  In 
fact, recent medical evidence of record, as reflected in a 
December 1996 VA examination addendum report (described in 
more detail in Part I of this decision), indicates that the 
veteran was not considered unemployable.  Moreover, his own 
VA doctor has indicated improvement in the veteran's PTSD by 
assigning him GAF scores as high as 65 and 70 in 1998, 
indicating some difficulty in occupational or social 
functioning, but generally functioning pretty well.  

Moreover, the Board notes that difficulty in obtaining or 
retaining employment is not the standard; rather, it must be 
shown that the veteran's service-connected disabilities 
preclude all forms of substantially gainful employment, 
consistent with his educational and vocational history.  Such 
is not shown here by persuasive evidence.  Indeed, 
notwithstanding the statements by the veteran, the record is 
devoid of any evidence of total unemployability.  Rather, at 
most, evidence indicates that the veteran would do better in 
jobs where there is little potential for interpersonal 
conflict and confrontation.  The Board believes that the 
opinions of trained medical professionals should be afforded 
considerable weight.  The medical evidence dated in recent 
years, however, simply does not show that the veteran's 
service-connected disabilities render him unemployable.

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a TDIU; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.  See Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a rating in excess of 10 percent for myositis 
ossificans of the right thigh is denied.

Entitlement to a total compensation rating based on 
individual unemployability is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


